GLADNEY, Judge.
The plaintiff, Winifred Campbell Tucker, was granted a judgment of divorce on June 12, 1960, which judgment awarded the custody of the two minor children to plaintiff and fixed alimony in favor of plaintiff wife at one hundred and fifty dollars ($150.00) per month and in' favor of each of the minor children in the sum of two hundred dollars ($200.00) per month. On September 8, 1965 defendant filed this rule for a decrease in the amount of alimony awarded in the judgment of divorce. Plaintiff answered the rule and filed a recon-ventional demand for an increase of the award. After trial judgment was rendered in favor of defendant in rule increasing the amount payable for the support of the two minor children from the sum of $200.00 per month for each child to the sum of $250.00 per month for each child. From this judgment defendant, plaintiff in rule, has appealed.
*796The amount awarded for support is the. only issue which confronts this court and such an issue is primarily factual. Absent an abuse of discretion the determination of the trial court should not be disturbed. The record, which shows that defendant voluntarily paid more than the amount decreed, amply supports the amount of increase awarded for the support of the children.
The judgment is affirmed, costs of this appeal to be paid by appellant.